888 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Anthony FAISON, Defendant-Appellant.
No. 89-5558.
United States Court of Appeals, Fourth Circuit.
Submitted July 21, 1989.Decided Oct. 19, 1989.

William E. Martin, Federal Public Defender, Edwin C. Walker, Assistant Federal Public Defender for appellant.
Margaret Person Currin, United States Attorney, Joseph C. Wyderko, Department of Justice for appellee.
Before HARRISON L. WINTER, K.K. HALL, and WILKINS, Circuit Judges.
PER CURIAM:


1
James Anthony Faison appeals from a district court order denying his motion for an extension of time in which to file a notice of appeal.  Faison initially informed his counsel that he did not wish to appeal, then changed his mind and after expiration of the 10-day period provided under Fed.R.App.P. 4(b), telephoned counsel to request that he file a notice of appeal.  Faison pleaded excusable neglect alleging his inability to telephone counsel earlier.  The district court found that Faison failed to make a showing of excusable neglect.


2
A motion to extend the time for filing a notice of appeal on grounds of excusable neglect is reviewable for abuse of discretion.    United States v. Breit, 754 F.2d 526 (4th Cir.1985).  We do not find that the district court abused its discretion in this case in finding no excusable neglect and we affirm the court's order denying Faison's motion to extend the time in which to file a notice of appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively and argument would not aid the decisional process.


3
AFFIRMED.